Citation Nr: 0927729	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  01-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970, to include service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.

The Veteran presented testimony at a Video Conference hearing 
before a Veterans Law Judge, who is no longer employed by the 
Board.  In April 2006, the Board notified the Veteran that he 
had the right to another hearing but that he might waive that 
right and request that the Board decide his appeal.  In a 
statement received in April 2006, the Veteran indicated that 
he did not want another hearing.  

In a May 2006 decision, the Board denied service connection 
for PTSD and an acquired psychiatric disorder.  By Order 
dated in January 2008, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's May 2006 
decision, and remanded the appeal to the Board in accordance 
with a Joint Motion for Remand, filed by both parties in the 
case.

The Board notes that The American Legion previously 
represented the Veteran in this appeal.  The Veteran, 
however, appointed a new representative in an August 22, 
2006, written statement.  Accordingly, the Board recognizes 
the change in representation.  See 38 C.F.R. § 20.605 (2008).  
See also 73 Fed. Reg. 29,852-29,880 (May 22, 2008).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Initially the Board notes that the Social Security 
Administration (SSA) records that 
were the subject of the January 2008 Court remand have been 
obtained and associated with the Veteran's claims file 
(apparently in connection with the Veteran's August 2006 
application to reopen his claim of service connection for 
PTSD and an acquired psychiatric disorder).  Nevertheless, 
the Board finds that another remand is necessary.

By a February 2009 letter, the Board granted the Veteran a 
deadline of May 8, 2009, for the submission of additional 
evidence in the current appeal.  On May 1, 2009, the 
Veteran's representative submitted additional evidence, along 
with a statement requesting that the claims file be returned 
to the RO for further consideration.  As such, in accordance 
with 38 C.F.R. § 20.1304, a remand is necessary so that the 
RO can consider this additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record in its 
entirety, to include the additional 
evidence received by the Board in February 
2009, and readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, and 
provided with an appropriate time for 
response.  The case should then be 
returned to the Board for further 
appellate review if appropriate.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


